ACCEPTED
                                                                                              01-15-00041-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         6/10/2015 2:41:22 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                   NO. 01-15-00041-CR

APOLINAR MARQUEZ                           §       THE COURT OF APPEALS   FOR
                                                                   FILED IN
CAMPOSANO                                  §                    1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
V.                                         §       THE FIRST JUDICIAL   DISTRICT,
                                                                6/10/2015 2:41:22 PM
                                           §
                                                                CHRISTOPHER A. PRINE
THE STATE OF TEXAS                         §       AT HOUSTON, TEXAS    Clerk

             ____________________________________________________

              APPELLANT COUNSEL’S MOTION TO WITHDRAW
             ____________________________________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW Appellant’s undersigned attorney, and moves the Court to

withdraw from the above-captioned case.        The Appellant would respectfully show the

Court the following:

       1. On June 10, 2015, Appellant’s counsel filed a brief in compliance with Anders

v. California.

       2. After a thorough review of the record, Counsel believes that there are no viable

issues to be raised on direct appeal.

       3. Counsel is forwarding a copy of this motion and a copy of the Anders brief to

Appellant by Certified Mail, return receipt requested.


       THEREFORE, counsel requests that the Court grant his motion to withdraw from

the case.

                                                         Respectfully submitted,



                                               1
                                                       /s/_Michael “Corey” Young
                                                       Michael Corey Young
                                                       S.B.T. No. 24042205
                                                       Maginnis Pullan & Young
                                                       908 N. San Jacinto Street
                                                       Tel: (936) 647-1540
                                                       Fax: (936) 756-9896
                                                       corey@mpylawfirm.com


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was delivered

via facsimile to opposing counsel listed below on the date of the filing of the original

with the Clerk of this Court, and that a copy of this motion was mailed via Certified Mail,

return receipt requested, to Appellant.

              William Delmore III
              Assistant District Attorney
              207 West Phillips St., 2nd Floor
              Conroe, Texas 77301

                                                       /s/_Michael “Corey” Young
                                                       Michael Corey Young




                                             2